Citation Nr: 1624629	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, psychotic disorder not otherwise specified (NOS), bipolar disorder, and chronic paranoid schizophrenia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to April 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In July 2009, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  

The Board remanded the case in October 2009 and August 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include schizoaffective disorder, psychotic disorder NOS, bipolar disorder, and chronic paranoid schizophrenia.  His contentions include that heavy alcohol use during service was an attempt to mask psychiatric symptoms.  

The October 2014 VA examination report reflects an opinion to the effect that it is less than likely that the Veteran's schizoaffective disorder, bipolar type, or alcohol use disorder, developed during service, or within a year after separation in April 1990, noting the first psychotic break in 1993.  The opinion, however, does not address the November 1994 private treatment record from Weld Mental Health Center noting psychiatric symptoms for approximately four years, as noted in the Board's August 2014 remand.  

In addition, the VA examiner noted that the Veteran had a chaotic childhood, with his father having a diagnosis of bipolar disorder and his mother having a diagnosis of schizophrenia, and that it was likely the Veteran's psychiatric disorder was inherited from his parents.  

The Board notes that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  As such, an opinion is needed in that respect.  

Further, and although the October 2014 VA examiner noted the Veteran's report of alcohol abuse prior to service, the July 1985 service entrance examination report specifically notes no alcohol abuse.  Regardless, the October 2014 VA examiner stated that if excessive drinking started prior to service per the Veteran's report, and constituted the initial onset of schizoaffective disorder, it was more than likely that the onset of the schizoaffective disorder existed prior to service, but that there was no evidence to suggest aggravation by service.  The Board notes that on the accompanying medical history to the July 1985 service entrance examination the Veteran denied having or having had nervous trouble of any sort, and at separation in April 1990, he indicated that he had or had had nervous trouble.  

Additionally, the report of examination notes the Veteran's history of "drinking heavily, standing in formation shaking, thinking everybody in the world is out to get him," during service, and that subsequent to the award of a Good Conduct Medal he was "written up for "bad attitude."  The Board notes that the Veteran's DD FORM 214 reflects the award of the Good Conduct Medal in July 1989, and an October 1989 service treatment record for asthma reflects complaints of 'feeling shakey.'  In view of the evidence and the Veteran's assertions, to ensure that the decision is based on a complete and accurate factual picture of the Veteran's service, his service personnel records should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests, and respond to the following:

a) Is it clear and unmistakable (i.e. undebatable) that a psychiatric disorder existed prior to service?

(b) If so, is it clear and unmistakable (i.e. undebatable) that the pre-existing psychiatric disorder was not aggravated beyond the normal progression of the disability by service?

(c) If the answers to items 'a' and 'b' above are positive, please explain whether the pre-existing psychiatric disorder is congenital in nature or is, rather, an acquired disorder.  If the psychiatric disorder is congenital, please also state whether it is a congenital disease or defect (Note: Generally, for the purposes of this question, a 'disease' is capable of improvement or deterioration while a 'defect' is static).

(d) If the answer to either item 'a' or item 'b' above is negative, please assume that the Veteran entered service in sound neuropsychiatric/psychiatric health and provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's psychiatric disorder(s) is related to his service.  In answering this question, please specifically opine as to whether a psychiatric disorder manifested during active duty service or within the initial year after separation.  Also opine as to whether the Veteran's alcohol abuse occurred as secondary to his psychiatric disorder.

The opinion must specifically address the notation of nervous trouble at separation in April 1990, the August 1993 private record of treatment noting that the Veteran was on lithium for bipolar disorder, the November 1994 Weld Mental Health Center record reflecting paranoid schizophrenia, noting a history of psychiatric symptoms for approximately four years, and the Veteran's statements, to include a June 2011 submission in which he stated that his psychiatric disorder became "unmanageable" when he stopped drinking alcohol in 1993.  

A rationale for all opinions expressed should be provided.

3.  Thereafter, readjudicate the claim.  If the issue remains denied, provide the Veteran with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

